DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to arguments
2.	Applicant’s argument, filed on 12/01/2022 regarding rejection of claims 1-20 have been fully considered but they are not persuasive.

3. 	The Applicant states in scanned page 12 “ the average estimated control channel block error." In the case where only ACK, NACK and NACK-DTX feedback is received by the base station (DTX is not received at all e.g. because the UE has full-buffer traffic and the UE is always scheduled on multiple downlink component carriers)”
The Examiner respectfully submits that claim limitations recites 
“determine that the feedback is an ambiguous feedback; 
determine an average estimated control channel block error rate” 
however claim limitations  does not recite how average estimated control channel block error rate was determined.
Applicant states in scanned page 13 that “Thus, Applicant respectfully submits that none of these probabilities is sufficient to calculate “an average interpreted control channel block error rate,” for the same reasons as above. If a person of ordinary skill in the art were to apply Chen’s teachings to try to determine “an average estimated control channel block error rate” or “an average interpreted control channel block error rate,” then the person of ordinary skill in the art would arrive at a result that does not address the same technical problem as certain embodiments of the present invention..”
The Examiner respectfully disagrees and submits that Chen discloses in para [0071] [0072] Fig. 5, a value of downStepNackDtx can be calculated as downStep is an averaged downStep which is computed based on the estimated probability of NackDtx events, by using an averaged downStep outer-loop adjustment when there is an ambiguity between NACK and DTX, which is smaller than the normal downStep adjustment, the adjustment is smaller and completed in multiple steps.  And one way to calculate the value of downStepNackDtx in step 522 is to derive a statistical model in ambiguous HARQ feedback events for PDCCH outer-loop adjustment when a feedback corresponding to a DL assignment is received.
And in para [0053] 100 DL transmissions, PDCCHouter-loop adjustment, OuterLoopAdj need to be increased by 99 upSteps and decreased by one downStep in order to reach its target BLER of 1%. 
Therefore, Chen discloses average estimated control channel BLER as deriving a statistical model in ambiguous HARQ feedback events for PDCCH outer-loop adjustment when a feedback corresponding to a DL assignment is received with an averaged downStep outer-loop adjustment.
Turning to instant specification as filed in para  [0044] FIG. 2 the likelihood of an ambiguous feedback being NACK or DTX is determined and based on that, it is determined how the ambiguous feedback is to be interpreted. The receiving device comprises a receiver that is capable of receiving the data transmitted by a transmitter comprised in the transmitting device over a wireless connection. In this exemplary embodiment, in S1, a feedback, which is receiver feedback, is received, by the transmitting device from the receiving device. In S2 it is determined, by the transmitting device that the feedback is ambiguous.
Yet, as the feedback is ambiguous, it is not clear if the feedback is to be interpreted as NACK or DTX. Thus, it is determined in S3 if the feedback is more likely to be NACK than DTX. If it is determined that the feedback is more likely to be NACK than DTX, then in S4 the feedback is interpreted as a NACK. However, if the feedback is more likely to be a DTX, then the feedback is interpreted in 5 as a DTX. printed publication.
The Examiner also submits that Chen discloses in para [0069]Fig. 1A,  Fig. 7,  When an ACK or a NACK with no ambiguity  is not received, the network node 12 checks for a DTX with no ambiguity (step 518). If a DTX with no ambiguity is detected, outerLoopAdj is adjusted down by downStep (step 520). This indicates that the PDCCH was not received by the wireless device 14, and the network node 12 should decrease the outerLoopAdj to send to link adaptation 24. Otherwise, a NackDtx has occurred where the network node 12 is unable to distinguish whether aNACK or DTX has occurred. The network node 12 then calculates a value for downStep.sub.NackDtx (step 522). 
And in para [0070] once the value of downStepNackDtx has been determined i.e., interpreted, , the network node 12 adjusts outerLoopAdj down by downStep.sub.NackDtx (step 524).
And also in para [0071] and [0053] A value of downStepNackDtx can be calculated as downStep is an averaged downStep which is computed based on the estimated probability of NackDtx events, by using an averaged downStep outer-loop adjustment; 100 DL transmissions, PDCCHouter-loop adjustment, OuterLoopAdj need to be increased by 99 upSteps and decreased by one downStep in order to reach its target BLER of 1%.
Therefore, Chen also discloses an average interpreted control channel block error rate as deriving a statistical model in ambiguous HARQ feedback events for PDCCH outer-loop adjustment when a feedback corresponding to a DL assignment is received by averaged downStep outer-loop adjustment.
Therefore, Chen discloses an average interpreted control channel BLER as computing an averaged downStep based on the estimated probability of NackDtx events by deriving a statistical model in ambiguous HARQ feedback events for PDCCH in order to achieve BLER.
Claim limitations includes “compare the average estimated control channel block error rate to a feature associated with a control channel block error rate, wherein the feature associated with the control channel block error rate is an average interpreted control channel block error rate”
The Examiner respectfully submits that Chen discloses in paras  [0071][0072] average estimated control channel BLER by computing averaged downStep which based on the estimated probability of NackDtx events and deriving a statistical model in ambiguous  HARQ feedback events for PDCCH outer-loop adjustment when a feedback  corresponding to a DL assignment is received i.e., NackDTX is a feature associated with BLER. 
And further in para [0069] Fig. 1A,  Fig. 7a NackDtx has occurred where the network node 12 is unable to distinguish whether a NACK or DTX has occurred. The network node 12 then calculates i.e., interpreted  a value for downStepNackDtx (step 522).
Therefore, Chen disclose s the BLER feature a value for downStepNackDtx and based on downStepNackDtx both average estimated control channel BLER and average interpreted control channel BLER is compared. 
And also as per para [0076] Fig. 1A, FIG. 8  a given wireless device 14 a process for estimating the probability of a network node 12 in a cell detecting an ambiguous  state of reception of the control  signal of the cell by the wireless device 14 ({circumflex over (P)}. NackDtx) and an estimated probability of the network node 12 in the cell detecting an ambiguous  state of discontinuous transmission DTX by the wireless device 14 ({circumflex over (P)}. AmbDtx) according to some embodiments of the present disclosure.
Therefore, Chen discloses based on BLER feature  ({circumflex over (P)}. NackDtx), network node  in the cell detects an ambiguous  state of discontinuous transmission DTX.


Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 7, 7-14,  17-20 , is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US Pub:  20160261365 A1) hereinafter Chen, and further in view of Qiang et al. (US Pub:  20170214494 A1) hereinafter Qiang 
As to claim 1. Chen teaches an apparatus, comprising: at least one processor; and at least one memory including a computer program code, wherein the at least one memory and the computer program code are configured, with the at least one processor, to cause the apparatus to: ([0083] Fig. 10, , the wireless device 14 includes a processor 46, memory 48, a transceiver 50, a computer program including instructions which, when executed by at least one processor, causes the at least one processor to carry out the functionality of the wireless device 14)
receive a feedback indicating correctness of data channel decoding; determine that the feedback is an ambiguous feedback; ([0032] Fig. 1A, Fig. 2A, feedback signal for pCell is fed to ACK/NACK/Discontinuous Transmission (DTX) detection block 30, where an ACK, NACK, or DTX state of reception refers to the state of reception of the data signal by the wireless device 14, an ambiguous state of reception of the control signal by the wireless device 14 is detected)
determine an average estimated control channel block error rate; ([0053] [0060]  CQI is used to estimate SINRs for PDCCH and PDSCH., PDSCH decoding error in case of average BLER)
compare the average estimated control channel block error rate to a feature associated with a control channel block error rate, ([0071] [0076][0078] [0079] Fig. 8, an average  downStep which is computed based on the estimated probability of NackDtx event; estimated  of P{AmbDTX}, denoted by {circumflex over (P)} AmbDtx, can be obtained as the TargetBLER. pdcch minus the estimate of P(NonAmbDTX) (step 622); probability of a DTX event is equal to the TargetBLERpdcch, the value of {circumflex over (P)}.NonAmbDtx (t) is checked against/compare,  the value of TargetBLERpdcch (step 618) and estimated  of P{AmbDTX}, denoted by {circumflex over (P)}.AmbDtx, can then be obtained as the TargetBLER. pdcch minus the estimated of P(NonAmbDTX) (step 622), i.e., TargetBLER. pdcch is a feature of control channel block error rate)
wherein the feature associated with the control channel block error rate is an average interpreted control channel block error rate; ([0071] [0076][0078] [0079] Fig. 8, an average  downStep which is computed based on the estimated probability of NackDtx event; estimatedof P{AmbDTX}, denoted by {circumflex over (P)} AmbDtx, can be obtained as the TargetBLER. pdcch minus the estimate of P(NonAmbDTX) (step 622); probability of a DTX event is equal to the TargetBLERpdcch, the value of {circumflex over (P)}.NonAmbDtx (t) is checked against/compare,   and, 
based on the comparison, [   ] as one of a negative acknowledgement or a discontinuous transmission. ([0071] [0076][0078] [0079] Fig. 8, an average  downStep which is computed based on the estimated probability of NackDtx event; estimatedof P{AmbDTX}, denoted by {circumflex over (P)} AmbDtx, can be obtained as the TargetBLER. pdcch minus the estimate of P(NonAmbDTX) (step 622); probability of a DTX event is equal to the TargetBLERpdcch, the value of {circumflex over (P)}.NonAmbDtx (t) is checked against/compare,  the value of TargetBLERpdcch (step 618) and   a newly computed value of {circumflex over (P)}NonAmbDtx (t) is greater than TargetBLERpdcch, the value of {circumflex over (P)}. NonAmbDtx (t) is set to TargetBLERpdcch (step 620).
Chen does not explicitly teach  interpret the feedback
Qiang teaches interpret the feedback  ([0060] Fig. 2, Fig. 3, upon receipt of the NACK/DTX feedback, the BS would apply the solution as proposed to set or interpret the NACK/DTX as the NACK or DTX)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Qiang  with the teaching of Chen because Qiang teaches that the failure of decoding  the PDSCH indicates that the channel is being in deep fading or strong interference. (Qiang [0082])

Claims 12 and 20 are interpreted and rejected for the same reasons as set forth in claim 1.
As to claim 2 the combination of Chen and Qiang specifically Qiang teaches  wherein the average estimated control channel block error rate is a result of a function , ([0071] [0076][0078] [0079] Fig. 8, an average  downStep which is computed based on the estimated probability of NackDtx event; estimatedof P{AmbDTX}, denoted by {circumflex over (P)} AmbDtx, can be obtained as the TargetBLER. pdcch minus the estimate of P(NonAmbDTX) (step 622); probability of a DTX event is equal to the TargetBLERpdcch, the value of {circumflex over (P)}.NonAmbDtx (t) is checked against/compare,  the value of TargetBLERpdcch (step 618) and estimated  of P{AmbDTX}, denoted by {circumflex over (P)}.AmbDtx, can then be obtained as the TargetBLER. pdcch minus the estimated of P(NonAmbDTX) (step 622), i.e., TargetBLER. pdcch is a feature of control channel block error rate)
Chen does not teach and the function is determined based on one of one or more simulations or machine learning regression.  
Qiang teaches and the function is determined based on one of one or more simulations or machine learning regression. ([0058] Fig. 2, Upon determining a reception of the ambiguous  HARQ feedback, at step S210, the method 200 sets the ambiguous HARQ feedback as NACK or DTX based on the number of HARQ transmissions within a target number of HARQ transmissions counting from a first HARQ transmission; target number of HARQ transmissions herein may be a configurable value, such as an experience value resulting from a number of simulations)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Qiang  with the teaching of Chen because Qiang teaches that the failure of decoding  the PDSCH indicates that the channel is being in deep fading or strong interference. (Qiang [0081])

Claim 13 are interpreted and rejected for the same reasons as set forth in claim 2.
As to claim 3 the combination of Chen and Qiang specifically Chen teaches wherein the function has arguments that are parameters of a transmission and measurements related to the transmission.  ([0030] Fig. 1, uplink signal sent from a wireless device 14 to a cell 16 may include at least one of downlink Channel Quality Indicator (CQI) report, Hybrid Automatic Repeat Request (HARQ) Acknowledge (ACK) and/or Negative Acknowledge (NACK) feedback, and uplink data i.e., CQI is parameter for transmission quality measurements)
As to claim 4 the combination of Chen and Qiang specifically Chen wherein the arguments comprise one or more of the following: channel quality indicator, downlink control information size, downlink control information aggregation level, a number of transmit antennas and/or average total data channel block error rate.  [0030] Fig. 1, uplink signal sent from a wireless device 14 to a cell 16 may include at least one of downlink Channel Quality Indicator (CQI) report, Hybrid Automatic Repeat Request (HARQ) Acknowledge (ACK) and/or Negative Acknowledge (NACK) feedback, and uplink data i.e., CQI is parameter for transmission quality measurements)

Claim 14 are interpreted and rejected for the same reasons as set forth in claim 4.
As to claim 7 the combination of Chen, Qiang, Prasad and Park  specifically Chen teaches wherein the data set is obtained during single-carrier transmission.  ([0031]Fig. 1A,   when a wireless device 14 is configured to receive data from more than one carrier, the uplink signal sent from the wireless device 14 to the pCell may include at least one of downlink CQI report, and HARQ ACK and/or NACK feedback for the pCell and for at least one sCell)

As to claim 8 the combination of Chen and Qiang specifically Chen teaches [  ] as the discontinuous transmission if the average estimated control channel block error rate is greater than the feature associated with the control channel block error rate.  ([0071] [0076][0078] [0079] Fig. 8, an average  downStep which is computed based on the estimated probability of NackDtx event; estimatedof P{AmbDTX}, denoted by {circumflex over (P)} AmbDtx, can be obtained as the TargetBLER. pdcch minus the estimate of P(NonAmbDTX) (step 622); probability of a DTX event is equal to the TargetBLERpdcch, the value of {circumflex over (P)}.NonAmbDtx (t) is checked against/compare,  the value of TargetBLERpdcch (step 618) and   a newly computed value of {circumflex over (P)}NonAmbDtx (t) is greater than TargetBLERpdcch, the value of {circumflex over (P)}. NonAmbDtx (t) is set to TargetBLERpdcch (step 620).
Chen does not explicitly teach  wherein the feedback is interpreted 
Chen teaches herein the feedback is interpreted  ([0060] Fig. 2, Fig. 3, upon receipt of the NACK/DTX feedback, the BS would apply the solution as proposed to set or interpret the NACK/DTX as the NACK or DTX)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Qiang  with the teaching of Chen because Qiang teaches that the failure of decoding  the PDSCH indicates that the channel is being in deep fading or strong interference. (Qiang [0081])

Claim 17 are interpreted and rejected for the same reasons as set forth in claim 8.
As to claim 9 the combination of Chen and Qiang specifically Chen  wherein the feedback is interpreted as the negative acknowledgement if the average estimated control channel block error rate is less than, or equal to, the feature associated with the control channel block error rate.   ([0071] [0076][0078] [0079] Fig. 8, an average  downStep which is computed based on the estimated probability of NackDtx event; estimatedof P{AmbDTX}, denoted by {circumflex over (P)} AmbDtx, can be obtained as the TargetBLER. pdcch minus the estimate of P(NonAmbDTX) (step 622); probability of a DTX event is equal to the TargetBLERpdcch, the value of {circumflex over (P)}.NonAmbDtx (t) is checked against/compare,  the value of TargetBLERpdcch (step 618) and   a newly computed value of {circumflex over (P)}NonAmbDtx (t) is greater than TargetBLERpdcch, the value of {circumflex over (P)}. NonAmbDtx (t) is set to TargetBLERpdcch (step 620))

Claim 18 is/are interpreted and rejected for the same reasons as set forth in claim 9.
As to claim 10 the combination of Chen and Qiang specifically Chen teaches  wherein the feedback is interpreted by a control channel outer loop link adaptation.  ([0033] Fig. 1A, The results from ACK/NACK/DTX detection block 30 are fed to outer-loop adjustment block 22 to update the value of control-signal outer-loop adjustment for control-signal link adaptation as well as to update the value of data-signal outer-loop adjustment for data-signal link adaptation)

Claim 19 is interpreted and rejected for the same reasons as set forth in claim 10.
As to claim 11 the combination of Chen and Qiang specifically Chen teaches   wherein the apparatus comprises an access node.  ([0030]Fig. 1A,  an exemplary cellular communications network 10 for communications between a network node 12)

Claim(s) 5 and 15  is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Qiang and further in view of Prasad et al. (US Pub:  20200053591 A1) hereinafter Prasad

As to claim 5 the combination of Chen and Qiang specifically Chen  teaches and 
independent variables comprise channel quality indicator, downlink control information and downlink control information aggregation level.([0033] Fig. 2B, outer-loop adjustment outerLoopAdj is added to a PDCCH SINR estimate based on CQI reports,  resultant SINR estimate is used by the link adaptation 24 to determine the required CCE aggregation level) 
the combination of Chen and Qiang does not teach wherein the function is derived25 based on machine learning regression in which a dependent variable is the estimated control channel block error rate 
Prasad teaches wherein the function is derived25 based on machine learning regression in which a dependent variable is the estimated control channel block error rate ([0080] Fig.  8,   machine learning  model 800 may include a K-nearest neighbors model 810 that includes seven signal inputs and classifies a particular combination of values for the seven signal inputs into one of six channel quality classes and inputs include a CQI value 812, an SNR value 814, a BLER)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Prasad  with the teaching of Chen and Qiang because Prasad teaches machine learning  model would  predict a future channel quality class such as a particular time of day, a particular day of the week, a particular time of the month, a particular time of the year etc. (Prasad [0076])

Claim 15 is interpreted and rejected for the same reasons as set forth in claim 5.

Claim(s) 6  and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, Qiang, Prasad and further in view of Park et al. (US Pub: 20210226682 A1) hereinafter Park

As to claim 6 the combination of Chen, Qiang and Prasad specifically Prasad teaches  wherein the apparatus is further caused to obtain a data set for training the machine learning regression from a transmitter ([0067][0069] Fig. 1,  Fig. 6, set of machine learning  models to determine a channel quality class for UE device 110 locations based on determined channel quality classes for the obtained UE device 110 location data (block 660))
and a receiver operating in conditions that eliminate the ambiguous feedback.  ([0390][0392] indication information for MCS corresponding to the reported composite CQI  is transmitted to the UE only in the specific TRxP and not transmitted in TRxP which participates in the CoMP; in  order to eliminate ambiguity of a UE operation for a CoMP situation, the specific  TRxP make an indicator indicating that a CoMP operation or the MCS is not transmitted be included in the DCI)
Therefore, it would have been obvious to one of ordinary skills in the art before the effective filling date of the invention to combine teaching of Park  with the teaching of Chen, Qiang and Prasad because Park teaches that reporting  to the base station, a separate indicator and/or a target TRxP indicator indicating whether to report the CSI that would eliminate determination of ambiguity of the base station. (Park [0042])

Claim 16 are interpreted and rejected for the same reasons as set forth in claim 6.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
.		
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ATIQUE AHMED whose telephone number is (571)272-6244. The examiner can normally be reached 9:30 - 7:30 PM M-F Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 5712727919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ATIQUE AHMED/Primary Examiner, Art Unit 2413